Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8,513,529 to Vadstrup (Vadstrup).

    PNG
    media_image1.png
    599
    447
    media_image1.png
    Greyscale

Regarding Claim 1:  Note, the language of the preamble describes the environment in which the device can be used.  As such, the particulars of the environment are not required limitations of the claimed invention.  
 Vadstrup discloses a device comprising a cable guide (See Annotated Fig. A) arranged centered in a middle position between the bracket and the blade base; and, said cable guide including a cable ladder (See Annotated Fig. A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Vadstrup in view of US Patent App. No. 2015/0260166 to Olesen (Olesen).

    PNG
    media_image2.png
    742
    447
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    454
    442
    media_image3.png
    Greyscale

Regarding Claim 2:  While Vadstrup implicitly discloses a first and second fastener that fasten the ends of the cable ladder, such fasteners are not discussed in detail.  Whereas, Olesen teaches a first fastener (See Annotated Fig. B); a second fastener (See Annotated Fig. B); and, said cable ladder being elastically connected (See para. 0041, lines 14-17 discussing the movable torque arm to which the cable system is attached to) to the bracket via said first fastener and being fixedly connected (See para. 0041, lines 8-9 discussing the fixed connection of the guide to the upper level) to the blade base via said second fastener.  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the 
Regarding Claim 6:  Vadstrup discloses a device of claim 2, wherein said cable ladder (See Annotated Fig. A) includes two . . . cables (See Annotated Fig. A).  Vadstrup does not disclose that both of the cables are elastically connected to said first fastener.  However, Olesen teaches an elastically mounted member (See Annotated Fig. B – first fastener) to which the cables are connected thus allowing the cables to be elastically connected.   
Vadstrup discloses cables that are wire cables but does not disclose that the cables are steel.  Nonetheless, it would have been obvious to make the wire cables out of steel.  Courts have held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.1  Here, the intended use of the wire cables are to support data transmission or power cables in a wind turbine.2  Steel material would be a durable enough material that would support workpieces of varying weights stability and surely.  In addition, metallic material is well known in the art per se and commercially available at a time before the effective date of the invention and it is well-within the level of skill in the art to utilize the known and commercially available materials to produce a part suited for the intended use thereof.  Lastly, the use of metal tubes would not produce any new unexpected results.  Therefore, it would be obvious for a person to choose metal 
Regarding Claim 7:  While Vadstrup implicitly discloses a first and second fastener that fasten the ends of the cable ladder, such fasteners are not discussed in detail.  Whereas, Olesen teaches said second fastener for a fastening to the blade base is fixedly connected thereto.  (See para. 0041, lines 8-9 discussing the fixed connection of the guide to the upper level) 
Regarding Claim 9:  Note, intervening Claim 3 is rejected below as being unpatentable over Vadstrup.  Here, Vadstrup does not disclose rungs defining fastening holes and the cables fixed on the rungs with holders.  However, Olesen teaches said rungs (See Annotated Fig. C) define fastening holes (See Annotated Fig. C); and, said two steel cables (See Annotated Fig. C) are fixed on said rungs in said fastening holes with holders (See Annotated Fig. C).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vadstrup in view of Olesen as applied to claim 7 above, and further in view of US Patent No. 7,982,330 to Ueno et al. (Ueno).
Regarding Claim 8:  Neither Vadstrup nor Olesen discloses or teaches the second fastener including lifting eyes or shackles.  However, Ueno teaches said second fastener for fastening to the blade base includes . . . shackles (31, 33).  It would have been obvious to a person having ordinary skill in the art at a time before the effective date of the claimed invention to modify the apparatus of Vadstrup in view of Olesen by using shackles similar to those taught by Ueno to .  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vadstrup.
Regarding Claim 3:  Vadstrup discloses a device of claim 1, wherein said cable ladder (See Annotated Fig. A) includes two 20. . . cables (See Annotated Fig. A) which run in parallel and a plurality of rungs (See Annotated Fig. A) arranged between said two steel cables at even distances.
Vadstrup discloses cables that are wire cables but does not disclose that the cables are steel.  Nonetheless, it would have been obvious to make the wire cables out of steel.  Courts have held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.3  Here, the intended use of the wire cables are to support data transmission or power cables in a wind turbine.4  Steel material would be a durable enough material that would support workpieces of varying weights stability and surely.  In addition, metallic material is well known in the art per se and commercially available at a time before the effective date of . 
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the references used in this rejection and those cited in the PTO-892, the following references are very relevant to the claimed invention:  US 1818602, 2010/0247326, 2013/0170929.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363.  The examiner can normally be reached on Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2144.07.
        2 See Col. 2, lines 18-19 of Vadstrup.
        3 See MPEP 2144.07.
        4 See Col. 2, lines 18-19 of Vadstrup.